department of the treasury internal_revenue_service washington d c number release date date cc el gl br2 gl-606786-97 uilc memorandum for associate district_counsel south florida from joseph w clark senior technician reviewer branch general litigation subject this responds to your request for advice dated date this document is not to be cited as precedent legend taxpayer x taxpayer y gl-606786-97 this memorandum responds to your request that we reconsider our previous advice regarding the use of a nominee lien or levy therefore consistent with our prior advice it is proper for you to support the complaint to set_aside fraudulent transfers filed by the taxpayer background in a memorandum dated date you requested our advice on the use of a nominee lien and levy to reach assets transferred by taxpayer x to a joint revocable_trust for the benefit of himself and his wife taxpayer y the assets were first transferred from taxpayer x to himself and taxpayer y to be held as tenancies by the entireties and then to the joint revocable_trust both transfers took place pursuant to a prenuptial agreement entered into by the parties the day before they were married the agreement stated that the consideration for this agreement is the contemplated marriage of the parties and the releases waivers and other promises and covenants separately and mutually undertaken by the parties by entering into this agreement florida law does not allow a creditor to reach property held as a tenancy_by_the_entirety to satisfy the individual debts of one spouse in re wincorp inc 185_br_914 bankr s d fla for this reason you suggested that the service seek to set_aside the transfers as fraudulent under florida’s version of the uniform fraudulent transfer act ufta found in chapter of the florida statutes in our memorandum dated date we agreed with your previous assertion that the promise to marry and release_of_marital_rights may not qualify as value for the purposes of florida fraudulent transfer act although there was some adverse florida precedent those cases had been decided under the prior florida statute cases from other jurisdictions which have also adopted the ufta or the uniform fraudulent conveyance act suggest that because value is viewed from the point of view of the creditor ie is the property transferred of potential value to the creditor a promise to marry and release_of_marital_rights would not constitute value see 61_f3d_1054 2d cir 890_fsupp_259 s d n y 85_br_683 bankr e d n y relying on these cases a tenable claim can be made that the transfer of property in exchange for such promises should be set_aside as to those creditors who meet the other requirements for protection under the act gl-606786-97 discussion recently you indicated that the taxpayer has now sought to void the suspect transfers himself in his complaint to set_aside fraudulent transfers complaint the taxpayer avers that the elements of florida’s fraudulent transfer act have been satisfied see eg complaint paragraphs averring that transfers by taxpayer y were fraudulent under fla stat paragraphs averring that transfers by taxpayer were fraudulent under fla stat an admission by a party can be accepted by the adverse_party as fact without the necessity of supporting evidence see fernandez v fernandez so 2d fla carvell v kinsey so 2d fla given the allegations and admissions of the taxpayer we see no reason that you cannot proceed to support the motion to set_aside the transfers if such a motion would benefit the government’s case if you have any questions please contact the general litigation attorney assigned to this case at
